Citation Nr: 1631424	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for disability of the cervical spine. 

2. Entitlement to service connection for disability of the thoracolumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Because the Veteran's claim for a "back condition," as certified to the Board, encompasses both the cervical spine and thoracolumbar spine, the Board has split it into two issues since the claimed disabilities involve distinct anatomical locations as recognized under VA law.  See 38 C.F.R. § 4.71a (2015), General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (providing for separate evaluations for disabilities of the cervical and thoracolumbar spine). 

The Veteran and her father testified at a hearing before the undersigned in February 201.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record is not sufficiently developed to make an informed decision.  Consequently, the claims must be remanded for further development to ensure they are afforded every consideration. 

A VA examination and opinion are necessary to assess the nature of the Veteran's thoracolumbar and cervical spine conditions and the likelihood that they result from injury incurred in service or are secondary to service-connected disability, as well as to determine whether arthritis manifested to a compensable degree within one year of service separation so as to warrant service connection on a presumptive basis.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

During service the Veteran sustained bilateral medial tibial plateau stress fractures and a "right femoral stress reaction" manifested by right hip pain, as reflected in an August 2008 Physical Evaluation Board (FEB) report.  According to a July 2008 Medical Evaluation Board report, the Veteran stated that she experienced bilateral knee pain while marching in February 2008 and that bone scans revealed stress fractures in both knees.  She stated that her right hip pain began approximately April 2008 while she was on crutches for the right knee pain, according to this report.  An April 2008 line of duty (LOD) determination reflects that the Veteran reported injuring her knee and hip during basic combat training when she stepped into a pothole and fell on to her left knee, similar to the history she provided in her February 2016 hearing testimony.  In a December 2009 statement, the Veteran wrote that she had been diagnosed with slipped discs in her cervical and lumbar spine, and believed these were caused by marching with full gear weighing over 80 pounds.  

The Veteran does not state that she experienced back or neck pain during service.  Rather, she states that it began some time within the first year after service.  A December 2008 general VA examination report shows that at the time the Veteran did not have neck symptoms and that on examination the spine was normal and "without pain."  However, by October 2009, the Veteran reported chronic significant low back pain, as shown in the VA treatment records. 

A January 2010 letter from a private chiropractor, A. Ottaviani, D.C., states that he had treated the Veteran for approximately six months, and that she had low back pain with radiculopathy as well as cervical and lumbar myelopathy.  The chiropractor noted that the Veteran had sustained "this injury" during service in February 2008, and that she was still experiencing pain and other symptoms from this injury.  

The January 2010 letter from Dr. Ottaviani is not sufficient, as he did not account for the fact that the Veteran's in-service injury only involved her knees and right hip area, and that she did not experience back and neck pain until some time later.  Moreover, he did not otherwise provide an explanation in support of the conclusion reached.  Therefore, a decision cannot be based solely on this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning). 

Given the proximity in time of the onset of the Veteran's back and neck symptoms to her period of service, the closeness in anatomical location of the hip and low back, as well as the fact that the Veteran did sustain significant injury in service during combat training while wearing heavy gear, which affected not only her knees but also her hip, there is at least an indication that she has disability of the thoracolumbar spine and cervical spine directly resulting from such injury.  Further, there is also an indication that any disability of the thoracolumbar spine may be secondary to her service-connected right hip disability (femoral stress reaction) given the proximity in anatomical location.  Thus, the criteria for providing a VA examination and opinion are satisfied.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran recently wrote in an April 2016 statement that she learned based on diagnostic imaging that she had no injuries to the cervical spine, but rather to the thoracic spine.  She submitted a March 2016 private X-ray report showing a diagnosis of mild degenerative changes and a mild anterior wedge deformity involving the thoracic spine.  There are no other diagnostic imaging studies of record or other examination findings pertaining to the lumbar and cervical spine.  A VA examination and opinion are thus needed to clarify whether the Veteran has disability of the lumbar or cervical spine, unless such is shown in other records obtained on remand. 

Efforts should also be made to obtain pertinent treatment records mentioned by the Veteran at the Board hearing, as well as records of treatment by Dr. Ottaviani, who stated in his January 2010 letter that the Veteran had been seeing him for six months. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any pertinent treatment records pertaining to her back and neck.  Further, request her to authorize the release of records from the following:
* Ottaviani Spine, Accident, and Pain Management Center, January 2009 to January 2010. 
* Florida Hospital Fish in Orange City, including a 2015 magnetic resonance imaging (MRI) study and records from a Dr. Reed. 
* Dr. Mathora (as spelled in hearing transcript), if at a different location from Florida Hospital Fish. 
Appropriate efforts must be made to obtain any private treatment records sufficiently identified by the Veteran if she has adequately authorized their release.  She should also be invited to submit any such records in her possession.  

2. Obtain any outstanding VA treatment records from the Orlando VA Medical Center (including associated outpatient clinics) dated since September 2011. 

3. Then, after the above development is completed, arrange for a VA examination of the thoracolumbar and cervical spine and medical nexus opinion.  The claims file must be made available for the examiner for review, and a thorough examination must be performed.  

The examiner must identify all diagnoses affecting the lumbar spine, thoracic spine, and cervical spine.  For each diagnosed condition, the examiner must render an opinion on the following. 

A. Whether it at least as likely as not (50% probability or more) results from the injury incurred in active service involving the knees and right hip area, and/or from marching with heavy equipment.  
* The examiner should consider the fact that the Veteran incurred pathology of the right hip or femoral area during service, which seems anatomically close to the low back, as well as the fact that her back pain manifested in less than a year after service separation.  There is no evidence of any other injury to the back. 
B. Whether it at least as likely as not that any disability of the thoracolumbar spine was caused or aggravated by the service-connected right hip disability (right femoral stress reaction) given the nearness in location. 
C. Whether it at least as likely as not that any currently diagnosed arthritis, including the degenerative changes of the thoracic spine recorded in a March 2016 private X-ray study, are related to the low back pain the Veteran experienced within the first year of separation from service.  

A complete explanation must be provided in support of all conclusions reached. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

